Dismissed and Opinion Filed February 2, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00866-CV

        JON BERNHARD AND ARBORCULTURE SERVICES, INC., Appellants
                                V.
                       MARK LASSITER, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-04450-2013

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 2, 2014 we notified appellants the $195 filing fee was due. We directed

appellants to remit the filing fee within ten days and expressly cautioned appellants that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 2, 2014, we notified

appellants the docketing statement had not been filed in this case. We directed appellants to file

the docketing statement within ten days. We cautioned appellants that failure to do so might

result in dismissal of this appeal. By letter dated September 29, 2014, we informed appellants the

clerk’s record had not been filed because appellants had not paid for the clerk’s record. We

directed appellants to provide verification of payment or arrangements to pay for the clerk’s

record. We cautioned appellants that failure to do so would result in the dismissal of this appeal
without further notice. To date, appellants have not paid the filing fee, filed the docketing

statement, provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140866F.P05                                         /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JON BERNHARD AND                                   On Appeal from the 401st Judicial District
ARBORCULTURE SERVICES, INC.,                       Court, Collin County, Texas
Appellants                                         Trial Court Cause No. 401-04450-2013.
                                                   Opinion delivered by Justice Francis.
No. 05-14-00866-CV        V.                       Justices Lang-Miers and Whitehill
                                                   participating.
MARK LASSITER, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MARK LASSITER recover his costs of this appeal from
appellants JON BERNHARD AND ARBORCULTURE SERVICES, INC.


Judgment entered February 2, 2015.




                                             –3–